963 F.2d 377
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Vernon Lamont CARLISLE, Appellant.
No. 90-3004.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 14, 1992.Filed:  May 19, 1992.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Vernon Lamont Carlisle appeals from his drug-related convictions and sentences.  Carlisle contends the District Court committed error in denying his motion for continuance to permit him to secure his own counsel.  Carlisle also contends the evidence is insufficient to support the District Court's drug quantity determinations.  We have carefully considered Carlisle's contentions and find them to be without merit.  Carlisle's convictions and sentences are affirmed.  See 8th Cir.  R. 47B.